DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for Amendment filed on 5/9/22  including claims 1-30, out of which claims 1-15, 17, 22, 27 have been cancelled. Remaining claims are 16, 18-21, 23-26 and 28-30 -30 for consideration..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/22  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 16, 18-21, 23-26, and 28-30 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly limitations of following claims:
As recited by claims 16, 
wherein the configuration information includes information indicating a number of the plurality of PDCCH monitoring regions constituting the paging occasion and start position information for the PDCCH monitoring region.
As recited by claims 21,
wherein the configuration information includes information indicating a number of the plurality of PDCCH monitoring regions constituting the paging occasion and start position information for the PDCCH monitoring region.
As recited by claims 26,
wherein the configuration information includes information indicating a number of the plurality of PDCCH monitoring regions constituting the paging occasion and start position information for the PDCCH monitoring region.
Any comments considered necessary by applicant must be submitted no later than the payment of the 
issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.	Lee et al (US 20160057738) discloses the present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for monitoring paging occasions in the wireless communication system, the method comprising: receiving paging information and an indicator for selecting paging occasions (POs) to be used for the UE; calculating one or more first POs in a paging frame based on the paging information; and monitoring one or more second POs among the one or more first POs based on the indicator.
Comment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
 Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/                Primary Examiner, Art Unit 2647